Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16644998 filed on 03/06/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-5, 10-11 in the reply filed on 5/18/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 2017/0271324) in view of Udrea et al. (US 2009/0283796).
Regarding independent claim 1, Kumagai teaches a power MOSFET comprising:
a source (Figs. 2-4, element 9), a drain (Figs. 2-4, element 10), a first gate (Figs. 2-4, element 8), a second gate (Figs. 2-4, element 8a), a body diode (Figs. 2-4, elements 4 & 2 comprise the body diode), and a body region contact diode (Figs. 2-4, elements 3, 9 comprise the body region contact diode), 
wherein the source, the drain, and the first gate constitute a first MOSFET structure (Figs. 2-4); 
the source, the drain, and the second gate constitute a second MOSFET structure (Figs. 2-4); 
a cathode  (Figs. 2-4, element 2) of the body diode is connected to the drain, and 
an anode (Figs. 2-4, element 3) of the body region contact diode is connected to an anode (Figs. 2-4, element 4) of the body diode, 
the first gate is configured to control turning on and off of the first MOSFET structure by means of a gate voltage (paragraph 0102-0113, Manner of operating the device does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II), 
is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Kumagai does not explicitly disclose a cathode of the body region contact diode is connected to the source.
Udrea et al. teach a power semiconductor device comprising a source region that is connected to a cathode (paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Kumagai according to the teachings of Udrea et al. with the motivation to provide an alternative way to adjust the trade-off performance between on-state and turn-off losses, without the use of electron irradiation (paragraph 0019). Accordingly, Kumagai modified by Udrea et al. teach the body region contact diode comprising n type source 9 and p type region 3.
Regarding claim 2, Kumagai modified by Udrea et al. teach wherein a threshold voltage of the first MOSFET structure is greater than a threshold voltage of the second is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Regarding claim 3, Kumagai modified by Udrea et al. teach further comprising: an n-type drain region (Figs. 2-4, elements 1 & 10) and an n-type drift region (Figs. 2-4, element 2) disposed above the n-type drain region, wherein a p-type body region (Figs. 2-4, element 4) is arranged within the n-type drift region, and a p-type body region contact region (Figs. 2-4, element 3), a first n-type source region (Figs. 2-4, element 5) and a second n-type source region  (Figs. 2-4, element 5) are arranged within the p-type body region; a conductive layer  (Figs. 2-4, element 9) disposed above the p-type body region contact region, wherein the conductive layer and the p-type body region contact region form the body region contact diode (Figs. 2-4), the conductive layer is the cathode of the body region contact diode, and the p-type body region contact region is the anode of the body region contact diode; a first current channel disposed within the p-type body region  (Figs. 2-4, element 3) and between the first n-type source region and the n-type drift region, wherein the first gate and a gate dielectric layer  (Figs. 2-4, element 7a) cover the first current channel, and wherein the first gate is configured to control turning on and off of the first current channel by means of the gate voltage; and is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Regarding claim 4, Kumagai modified by Udrea et al. teach wherein the conductive layer is a source metal contact layer (paragraph 0076) disposed above the p-type body region (Figs. 2-4), a doped concentration of the p-type body region contact region is less than a maximum peak of a doped concentration of the p-type body region (element 3 is p type and element 4 is p+ type), the p-type body region contact region and the source metal contact layer form a Schottky barrier diode structure (Figs. 2-4, paragraph 0131).
Regarding claim 5, Kumagai modified by Udrea et al. teach wherein the second gate is connected to the first n-type source region and the second n-type source region is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Regarding claim 10, Kumagai modified by Udrea et al. teach wherein a turn-on voltage of the first current channel is greater than a turn-on voltage of the second current channel (Manner of operating the device does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 2017/0271324) in view of Udrea et al. (US 2009/0283796) and further in view of Harrinton, III et al. (US 2020/0026517).
Regarding claim 11, Kumagai modified by Udrea et al. teach all of the limitations as discussed above.
Kumagai modified by Udrea et al. do not explicitly disclose further comprising a p-type columnar epitaxial doped region disposed below the p-type body region, wherein doped impurities of the p-type columnar epitaxial doped region and doped impurities in an adjacent n-type drift region form a charge balance, thereby forming a super junction structure.
Harrington, III et al. teach a power MOSFET device comprising p-type columnar epitaxial doped region (Fig. 2B, element 212) disposed below the p-type body region (Fig. 2B, element 236), wherein doped impurities of the p-type columnar epitaxial doped region and doped impurities in an adjacent n-type drift region (Fig. 2B, element 214) form a charge balance, thereby forming a super junction structure (paragraph 0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Kumagai and Udrea et al. according to the teachings of Harrington, III et al. with the motivation to provide superjunction MOSFET (paragraph 0004).










Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813